OPPENHEIMER ROCHESTER LIMITED TERM MUNICIPAL FUND SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Limited Term Municipal Fund (the “Fund”), a series of Oppenheimer Municipal Fund (the “Trust”) was held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 3012 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble360,435,9716,499,938 David K. Downes360,289,2986,646,611 Matthew P. Fink360,326,9426,608,967 Edmund Giambastiani, Jr.360,513,0496,422,859 Phillip A. Griffiths360,300,9826,634,926 Mary F. Miller 360,372,6126,563,297 Joel W. Motley 360,708,9796,226,930 Joanne Pace 360,962,6265,973,283 Mary Ann Tynan360,492,0796,443,829 Joseph M. Wikler 360,389,8536,546,056 Peter I. Wold 360,824,1796,111,730 William F. Glavin, Jr.360,567,8066,368,102 On September 27, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013 and August 12, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing For Against Abstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain 2h:Proposal to revise the fundamental policy relating to tax-free securities For AgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental For AgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain
